Citation Nr: 1046346	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1944 to December 
1968.  He died in April 2005.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appellant testified before a Decision Review Officer (DRO) at 
a June 2006 hearing conducted at the RO.  A transcript of the 
testimony offered at this hearing has been associated with the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

A review of the claims file shows that the Veteran died in April 
2005, with an immediate cause of death of "cerebrovascular 
accident," i.e. stroke.  See Death Certificate.  The Death 
Certificate lists the following as underlying causes (diseases or 
injuries that initiated the events resulting in death):  1) 
congestive heart failure; 2) quadriplegia, and 3) cervical spinal 
stenosis.  It also lists the following other significant 
conditions contributing to death, but not resulting in the 
underlying cause:  1) hospice care; 2) coronary artery disease 
(CAD); 3)  aseptic necrosis of femur; 4) myelopathy; 5) 
hypertension; and 6) PVD - (R) AKA.  No autopsy was performed on 
the Veteran following his death.  See Death Certificate.

When this matter was last before the Board in November 2009 the 
Board, inter alia, requested a medical opinion on the etiology of 
hypertension, particularly whether this condition was 
attributable to service.  In July 2010 VA obtained an opinion 
from a VA examiner and associated it with the claims file.  

A review of the July 2010 VA opinion discloses that the claims 
file was reviewed and that medical records located in VA's 
computerized patient record system (CPRS) were also reviewed.  It 
is noted by the Board that the examiner referenced that the 
Veteran was initially assessed as having hypertension in 1997 and 
as having congestive heart failure in August 2000.  Yet, the 
claims file does not contain copies of these VA records.  VA's 
duty to assist includes obtaining records of all "relevant" VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3). See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA).  Upon remand, all of the late Veteran's VA 
records should be associated with the claims file.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.

A review of the July 2010 VA opinion reveals that it is 
inadequate with respect to the issue of whether the late 
Veteran's hypertension was attributable to service.  The examiner 
rendered a negative etiological opinion on this issue, based upon 
their finding that the late Veteran's hypertension was not 
diagnosed until 1997, well after service.  However, a review of 
the medical evidence shows that hypertension was first assessed 
well before 1997.  See e.g. June 1985 VA discharge summary noting 
"[h]ypertension, well-controlled on beta blocker."  Moreover, a 
review of the Veteran's service treatment records discloses an 
impression of questionable hypertension of uncertain etiology, as 
well as complaints of dizziness and headaches.  See November 1965 
clinical record.  It thus appears to the Board that the July 2010 
VA examiner rendered a less than fully informed opinion.  
Accordingly, the opinion is inadequate and must be returned for 
clarification.  Barr, Stefl, supra.; see also 38 C.F.R. § 4.2 
(2010).  The appellant's representative also recently argues that 
there is a relationship between the veteran's service connected 
lumbar disability and right nephrectomy and his hypertension and 
cardiac disorders that are shown on the death certificate as 
contributing to his death.

Upon remand the examiner is asked to review the July 2010 
opinions, with a particular eye toward inconsistencies between 
any further VA medical records associated with the claims file 
(as directed below) and the July 2010 opinions.  The examiner 
should enter an addendum to the July 2010 opinion, should it be 
found necessary, and the addendum opinion(s) should be associated 
with the claims file.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain any VA medical records 
not currently associated with the claims file 
and associate them therewith.

Perform any and all follow-up as necessary, 
and document negative results.

2.  Refer the claims folder to the examiner 
who rendered the July 2010 opinion (if 
available) to obtain an addendum opinion as 
to the etiology of the late Veteran's 
hypertension and/or cardiac disorder.

The claims file must be available for review 
by the examiner.  The examiner should review 
the claims file in conjunction with the 
opinion, giving particular attention to the 
lay assertions and the pertinent medical 
evidence.  The examiner should note that the 
claims file has been reviewed.

Based on a review of the record, the examiner 
should provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the late Veteran's 
hypertension was incurred in or is related to 
active service.  The examiner is asked to 
address the aforementioned November 1965 
service treatment record, which documents 
suspected hypertension at that time. The 
examiner should also provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
late Veteran's hypertension and/or cardiac 
disorders were: (1) caused by his service 
connected lumbar disability and/or right 
nephrectomy, or (2) chronically worsened by 
his service connected lumbar disability 
and/or right nephrectomy.

If the examiner who rendered the July 2010 
opinion is unavailable to complete this 
addendum, the AMC/RO should seek a new 
opinion from another VA examiner.

Should the examiner find that it is at least 
as likely as not that the Veteran's 
hypertension and/or cardiac disability was 
related to service or caused or chronically 
worsened by service connected disability, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that 
hypertension and/or cardiac disability 
contributed substantially or materially to 
cause the Veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of his death.

The examiner is also asked to review the July 
2010 opinions, with a particular eye toward 
any inconsistencies between any further VA 
medical records associated with the claims 
file and the July 2010 opinions.  The 
examiner should enter an addendum to the July 
2010 opinion, should it be found necessary, 
and the addendum opinion(s) should be 
associated with the claims file.

A complete rationale for any opinion 
expressed should be provided.

3.  After completing the above, and any other 
development deemed necessary by the AMC/RO, 
readjudicate the appellant's claim based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not granted to 
the appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

